DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the communications filed on 30 December 2021 and 24 February 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. In particular, the Sequence Listing filed on 30 December 2021 has been entered. 
This action is made Final.
Election/Restrictions
3. Applicant’s election of the species of DNA polymorphism No. 2, identified in Table 1 and having Ssid no. ss1868822487, in the reply filed on 21 June 2021 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).	
Claim Status
4. 	Claims 7, 8, 12-14, 16-19 and 22 are pending and have been examined herein. 
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Note that where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in 
Claims 7, 8, 14, 16-19 and 22 read on the elected invention and have been examined herein. 
Non-Compliant Amendment
5.  In the amendment filed on 24 February 2022, the status identifiers used for claims 12 and 13 are not correct as these claims are directed to non-elected subject and should be accompanied by the status identifier of  “(Withdrawn – Currently amended).”
	As set forth in MPEP 714, “For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).”
MPEP provides the following list of acceptable alternative status identifiers:

    PNG
    media_image1.png
    435
    908
    media_image1.png
    Greyscale

		
New Claim Objections
6. Claims 17-19 are objected to because of the following informalities:  
	Claim 17, and thereby dependent claims 18 and 19, recite “salmonid has an an adenine” whereas claim 17 should recite “salmonid has an adenine”.
	Claim 18 recites “offspring comprises eggs from for fertilization,” whereas the claim should recite “offspring comprises eggs for fertilization”.
Appropriate correction is required.
New Claim Rejections - 35 USC § 112(d) / Fourth paragraph
7.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 is dependent on subsequent claim 8. Claim 7 is not a proper dependent claim because claim 7 does not reference a claim previously set forth and then specify a further limitation of the subject matter of the previous claim. 
See MPEP 608.01(n) which states:

    PNG
    media_image2.png
    111
    762
    media_image2.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 is indefinite over the recitation of “based on the detected allele of SEQ ID NO. 2” because “the detected allele” lacks proper antecedent basis. While claim 8, from which claim 16 depends, recites detecting an adenine at position 36 of SEQ ID NO: 2, the claim does not recite detecting an allele of SEQ ID NO: 2. This rejection may be obviated by amendment of claim 16 to recite “based on the detected presence of an adenine at position 36 of SEQ ID NO: 2”
Claim 19 is indefinite over the recitation of “producing offspring comprises fertilized eggs” because it is not clear as to what is meant by this phrase. This rejection may be obviated by amendment of claim 19 to recite “producing offspring comprises fertilizing eggs from the salmonid”.
Maintained / Modified Claim Rejections - 35 USC § 101
9.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7, 8, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements 
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between a gene variant / allele of adenine at position 36 of SEQ ID NO: 2 and resistance to heart and skeletal muscle inflammation (HSMI). Note that the claims are drawn to methods for “detecting resistance to heart and skeletal muscle inflammation in a salmonid” and comprise detecting an adenine at position 36 of SEQ ID NO: 2.  Thereby, detection of the adenine at position 36 of SEQ ID NO: 2 is considered to be indicative of / detect HSMI. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of obtaining a sample from a salmonid and detecting a DNA polymorphism in a sample is part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 For example, the claims do not practically apply the recited law of nature by including a step of breeding the salmonid in which the HSMI resistant allele is detected, as encompassed by claims 16 and 17-19. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited steps of detecting a DNA polymorphism in a sample, including methods of detection that involve sequence analysis (claim 7), were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification which states “The method may comprise any known method of detecting the alleles in the sample, many of which are described below, for example by sequence analysis” (para [0009], note that paragraph numbering herein is with respect to the published application).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
Response to Remarks:
In the reply it is argued that the claims recite a method including obtaining a sample from a salmon, assaying the sample to detect a salmonid gene variant and detecting the presence of an adenine at position 36 of SEQ ID NO: 2. It is argued that the claims do not recite a natural phenomenon. 
These arguments have been fully considered but are not persuasive. The claims are not limited to the stated subject matter. Rather, the claims as amended recite that the method is one for “detecting resistance to heart and skeletal muscle inflammation in a salmonid. This language establishes that the method is one in which detecting an adenine at position 36 of SEQ ID NO: 2 is indicative of resistance to heart and skeletal muscle inflammation (HSMI). This interpretation is consistent with the teachings in the specification wherein the presence of an adenine at position 36 of SEQ ID NO: 2 is detected as indicative of resistance to HSMI – see, e.g., p. 3, lines 9-30 of the specification. This finding is consistent with the interpretation of the claims in Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019), wherein it is stated:

    PNG
    media_image3.png
    479
    710
    media_image3.png
    Greyscale
 

It is maintained that the claims herein do recite the judicial exception of a law of nature and do not recite any additional steps or elements that integrate the recited judicial exception into a practical application of the exception or which add something ‘significantly more’ / add an inventive concept to the recited judicial exception. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634